April 16, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      ANTHONY CORLETTO, Appellant

NO. 14-15-00182-CV                          V.

    WELLINGTON PARK PATIO HOME ASSOCIATION, INC., Appellee
              ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on September 23, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Anthony Corletto.


      We further order this decision certified below for observance.